DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/11/2022 has been entered.
This is a Non-Final office action in reply to the communications filed on 2/11/2022. Claims 1, 2, 5, 7, 8, 10-17, 19, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Claim Interpretation
The Examiner notes that per page 2, lines 5-6 of the specification, a “defined null space” will be interpreted to be “at least one defined area of a plurality of frames of the video over a period of time.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 12, and 17 recites, “wherein the at least one computing device is further operable to: while the media content with the third product placement data is being communicated to the first device, receive, via the communication network, a second request from an intermediate third user indicating a fourth product placement, and replace the third product placement data for the fourth product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user.”  The Applicant points to page 7, lines 4-16 for this amendment.  Page 7, lines 4-16 do not explain that while a media content with the third product is being communicated to the first device, a second request for the fourth product placement is being received which replaces the third product with the fourth product.  Lines 4-16 state, “In another embodiment, a stream or media file may be created with a null space that can be customized by an intermediate or ultimate viewer, Such intermediate or ultimate users may utilize the customization technology to assist purchase decisions, or may pay a per-use or subscription fee for the use of the technology to customize still or moving images.” Based on these lines, an intermediate viewer OR an ultimate viewer may customize a null space but not BOTH the intermediate viewer AND the ultimate viewer.  There is nothing in lines 4-16 or the rest of the specification that would suggest that an intermediate third user is able to override first user’s customization by replacing the third product placement that was received through a request of the first user with a fourth product placement request received from an intermediate third user.   These lines only suggest that an intermediate viewer is able to customize the null space OR the ultimate viewer is able to customize the null space but not both.  Therefore is appears that the Applicant does not have possession of this claim element at the time of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “A system comprising at least one computing device coupled over a communication network to a plurality of other devices, the at least one computing device operable at least to: receive a request for media content from a user of a first device; receive a request for the media content from a user of a second device; retrieve a media file associated with the media content requested by first and second users, wherein the media content comprises a defined null space; retrieve data for a first and second product placement; mix in response to the request from the user of the first device the media file and the data for the first product placement such that the first product placement appears in the media content disposed in at least a portion of the defined null space; mix in response to the request from the user of the second device the media file and data for the second product placement such that the second product placement appears in the media content disposed in at least a portion of the defined null space; communicate the media content with the first product placement data to the user of the first device; communicate the media content with the second product placement data to the user of the second device;  receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device; while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user. Independent claim 11 recites, “A method comprising: receiving, by at least one processor, a request for media content from a user of a first device; receiving, by the at least one processor, a request for the media content from a user of a second device; retrieving, by the at least one processor, a media file associated with the media content requested by first and second users, wherein the media content comprises a defined null space; retrieving, by the at least one processor, data for a first and second product placement; mixing, by the at least one processor, in response to the request from the user of the first device the media file and the data for the first product placement such that the first product placement appears in the media content disposed in at least a portion of the defined null space; mixing, by the at least one processor, in response to the request from the user of the second device the media file and data for the second product placement such that the second product placement appears in the media content disposed in at least a portion of the defined null space; communicating, by the at least one processor, the media content with the first product placement data to the user of the first device; communicating, by the at least one processor, the media content with the second product placement data to the user of the second device; receiving, by the at least one processor, via a communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device; while the media content is being communicated the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user. Independent claim 16 recites, “A non-transitory computer-readable medium having instructions stored thereon that are configured to, when executed by at least one processor of at least one computer coupled over an electronic communication network to a plurality of networked devices, direct the at least one processor to: receive a request for media content from a user of a first device; receive a request for the media content from a user of a second device; retrieve a media file associated with the media content requested by first and second users, wherein the media content comprises a defined null space; retrieve data for a first and second product placement; mix in response to the request from the user of the first device the media file and the data for the first product placement such that the first product placement appears in the media content disposed in at least a portion of the defined null space; mix in response to the request from the user of the second device the media file and data for the second product placement such that the second product placement appears in the media content disposed in at least a portion of the defined null space; communicate the media content with the first product placement data to the user of the first device; communicate the media content with the second product placement data to the user of the second device;  receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device; while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user.
Step 2A, Prong 1:  These limitations are drafted in a system, a method, and a medium and under their broadest reasonable interpretations, these limitations, except for the italicized portions, recite certain methods of organizing human activity.  The claimed invention receives data, retrieves data, mixes a media files with product placements, communicates data, receives data representing the number of times product placement appeared, receives a request, and replace the first product placement data with the third product placement.  These are all commercial interactions such as marketing activities and behaviors.  These conclusions are affirmed per page 8 of the Patent Board Decision dated 12/13/2021, which states, “receiving request data, retrieving and mixing media and placement data, communicating content data, and receiving placement statistics data. Retrieving data is receiving data. Mixing data is modifying data. Communicating data is transmitting data. Thus, claim 11 recites receiving, modifying, and transmitting data. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by 
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “at least one computing device”, “a plurality of other devices”, “a first device”, “a second device”, “at least one processor”, “a communication network”, “a cache of at least one of the first device and the second device”, and “a non-transitory computer-readable medium”. These components are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one computing device”, “a plurality of other devices”, “a first device”, “a second device”, “at least one processor”, “a communication network”, “a cache of at least one of the first device and the second device”, and “a non-transitory computer-readable medium” are just generic computing elements since they are described generically in pages 2-3 of the specification.  So these computing elements are not significantly more than the abstract idea.   Per page 16 of the Patent Board Decision of 12/13/2021, “Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for receiving, modifying, and transmitting data amounts to electronic data query and retrieval-one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses…None of these activities is used in some unconventional manner nor does any produce some unexpected result.” 
Dependent claims 2-10, 12-15, and 17-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 11, and 16 without significantly more, as detailed above.  Therefore, the claims are not patent eligible.
Dependent claims 2, 12, and 17 further limit the mixing and the communicating to be done in real time which are further limiting the abstract idea as explained above. 
Dependent claims 3, 13, and 18 recite determining demographic data and selecting at least one of the first product placement and the second product placement based on the demographic data.  These limitations are also directed to certain methods of organizing human activity such as advertising and marketing activity, since data about the users are gathered to determine which product placement to place in the media content.
Dependent claims 4, 6, and 14 further limit the first product and the second product placements and are therefore part of the abstract idea described above.
Dependent claims 5 and 15 further limit the media content and the null and are therefore part of the abstract idea described above.
Dependent claims 7, 8, 19, and 20 further limit the product of the independent claims and are therefore further limiting the abstract idea described above. 
Dependent claim 9 further limits the null space of the independent claims are part of the abstract idea as explained above. 
Dependent claim 10 further limits the media file and is therefore part of the abstract idea above.
As such, when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in further view of Snyder (P. G. Pub. No. 2006/0282316).

Regarding claims 1, 11, and 16, Gajdos teaches
a system comprising at least one computing device coupled over a communication network to a plurality of other devices, the at least one computing device operable at least to;
a method comprising:  (Fig. 1, [0045]):
a non-transitory computer-readable medium having instructions stored thereon that are configured to, when executed by at least one processor of at least one computer coupled over an electronic communication network to a plurality of networked devices, direct the at least one processor to [0096]):
retrieve a media file associated with the media content requested by first and second users ([0046]), 
wherein the media content comprises a defined null space ([0071] "objects" are null space);
retrieve data for a first and second product placement ([0008], [0046], and [0070]);
mix in response to the request from the user of the first device the media file and the data for the first product placement such that the first product placement appears in the media content disposed in at least a portion of the defined null space;
mix in response to the request from the user of the second device the media file and data for the second product placement such that the second product placement appears in the media content disposed in at least a portion of the defined null space ([0059]" Communication device 110, consistent with aspects described herein, may perform processing associated with selecting and/or inserting product placements in a media stream or file. Communication device 110 may perform these operations in response to processing logic 220 executing sequences of instructions contained in a computer-readable medium, such as memory 230." See also [0065], [0074] and [0075]);
communicate the media content with the first product placement data to the user of the first device; and
communicate the media content with the second product placement data to the user of the second device ([0080]-[0081]).
Even though Gajdos implies that a request is received from a device, Gajdos does not explicitly teach
receive a request for media content from a user of a first device;
receive a request for the media content from a user of a second device; and
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device;
while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user.
However, Dempski teaches
receive a request for media content from a user of a first device;
receive a request for the media content from a user of a second device ([0048] "the viewer [user of a first device which is the set-top box and user of a second device which is a set-top box) may customize news broadcast by requesting [receive a request] a personalized sequence of news segments [media content]…customized for many viewers [a user of a first device and a user of a second device.");
while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user (Figs. 2A, B, and C, [0027] "For example, during an automobile commercial [media content], as depicted in FIGS. 2A, B and C, the viewer can interact with the commercial to change vehicle options [replace first product with third product] or colors of the displayed vehicle to suit his taste. With the viewer's set-top box rendering the animated video images of the car commercial, the vehicle 40 can be changed to be viewed from any preferred perspective as shown in FIGS. 2A, B or C. Likewise, options to alter the appearance of the vehicle may be selected through the selection of menu buttons [from a displayed menu of selectable available objects 42 shown on the left of the display." See also [0021].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos with the product placement system of Dempski by adding receive a request for media content from a user of a first device; receive a request for the media content from a user of a second device; and while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first 
Gajdos and Dempski do not teach
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device.
However, Snyder teaches
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device (Fig. 3, [0019], and [0024]-[0026]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement systems of Gajdos and Dempski with the advertising system of Snyder since Gajdos already sends to advertisers the number of times product placements are inserted into a data stream but not specifically from the cache of at least a first device or second device, and by adding receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device, as taught by Snyder, in order to better keep track of the number of times each ad is displayed to the user for the purposes of revenue sharing (Snyder, [0024]).

Regarding claims 2, 12, and 17, Gajdos teaches
mix the media file and the first and second product placement data, and communicate the mixed content to users in real time ([0084] since it is based on the current location of the user and the user is changing his/her location, it is done in real time.).
Gajdos does not explicitly teach
and wherein the at least one computing device is further operable to: while the media content with the third product placement data is being communicated to the first device, receive, via the communication network, a second request from an intermediate third user indicating a fourth product placement, and replace the third product placement data for the fourth product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user.
However, Dempski teaches
and wherein the at least one computing device is further operable to: while the media content with the third product placement data is being communicated to the first device, receive, via the communication network, a second request from an intermediate third user indicating a fourth product placement, and replace the third product placement data for the fourth product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user ([0034] "The commercials may use the enhanced interactivity to set up "advergaming" experiences to draw the viewer in a more intimate relationship with the advertised product. One example may be an interactive beer 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos with the product placement system of Dempski by adding and wherein the at least one computing device is further operable to: while the media content with the third product placement data is being communicated to the first device, receive, via the communication network, a second request from an intermediate third user indicating a fourth product placement, and replace the third product placement data for the fourth product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user, as taught by Dempski, in order to provide a higher level of engagement and customization potential (Dempski, abstract).

Regarding claims 3, 13, and 18, Gajdos teaches
wherein the at least one computing device is further operable to determine demographic data associated with at least one of the user of the first device and the user of the second device ([0060] "FIG. 3 is an exemplary functional block diagram of components implemented in the communication device 110 of FIG. 2, such as in memory 230, according to an exemplary implementation. Referring to FIG. 3, memory 230 may include user profile 310 and product placement program 320. User profile 310 may include information associated with communication device 110 and/or a user associated with communication device 110. For example, user profile 310 may include the geographical location, such as a city, state, region and/or country associated with communication device 110. User profile 310 may also include other information associated with a user of communication device 110, such as age, sex, particular areas of interest, areas of non-interest or dislike, etc.")
and select at least one of the first product placement and the second product placement based on the demographic data ([0060], [0061] "In some implementations, the particular product information in user profile 310 may be used in combination with location information stored in user profile 310 to provide product placements that are likely to be relevant to the viewer." See also [0062].).

Regarding claims 4, and 14 Gajdos teaches
wherein at least one of the first product and the second product placements comprise a banner advertisement ([0044]).

Regarding claims 5 and 15, Gajdos teaches
the system of claim 1, wherein the media content comprises a video ([0084], [0071] "movie" is a kind of video, and [0068])
and wherein the null space comprises at least one defined area of a plurality of frames of the video over a period of time ([0071]).

Regarding claim 6, Gajdos teaches
the system of claim 5, wherein at least one of the first product and the second product placements comprise an image of a product ([0076]).

Regarding claim 10, Gajdos teaches
the system of claim 1, wherein the media file comprises a default image in the define null space ([0072] "For example, product placement program 320 may identify that object 550 is a generic placeholder/default item associated with a grocery store.").

Claims 7-9, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in view of Snyder (P. G. Pub. No. 2006/0282316), in further view of Senftner (P. G. Pub. No. 2008/0019576).

Regarding claims 7 and 19, Gajdos, Dempski, and Snyder teach all of the claimed features as discussed above.  Gajdos, Dempski, and Snyder do not explicitly teach
wherein the at least one computing device is further operable to conform the image of the product to the defined null space.

wherein the at least one computing device is further operable to conform the image of the product to the null space ([0073], [0102]-[0103]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos, Dempski, and Snyder with the product placement system of Senftner by adding wherein the at least one computing device is further operable to conform the image of the product to the defined null space, as taught by Senftner, in order to match the position, orientation, and expression of the new actor to create a personalized video (Senftner, [0073]).

Regarding claims 8 and 20, Gajdos, Dempski, and Snyder teach all of the claimed features as discussed above.  Gajdos, Dempski, and Snyder do not explicitly teach conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image.
However, Senftner teaches
conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image ([0064] and [0073]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos with the product placement system of Senftner by adding conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the 

Regarding claim 9, Gajdos, Dempski, and Snyder teach all of the claimed features as discussed above.  Gajdos, Dempski, and Snyder do not explicitly teach
the system of claim 6, wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content.
However, Senftner teaches
the system of claim 6, wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content ([0095]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement systems of Gajdos, Dempski, and Snyder with the product placement system of Senftner by adding wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media 
Response to Arguments
On page 9, the Applicant argues that Gajdos, Senftner, and Snyder do not teach the amended claim language.  This argument has been considered but it moot since the prior art reference of Dempski has been introduced to teach those claim elements.
On pages 9-10, the Applicant states, “Applicant respectfully submits that the amended claims are patent-eligible under 35 U.S.C. 101 because they show integration into a practical application. Applicant notes the New Guidelines set forth some examples of additional elements that would cause the claim to integrate the abstract idea into a practical application. Of these, applicant submits that claims show: " ... an additional element reflecting an improvement in the functioning of a computer, or an improvement to other technology or technical field." In particular, in the technical field of electronically customized media streaming, the amended claims allow end-users to personally customize their viewing experience of a media stream by directly selecting, from their own devices, display objects to be inserted into a live media stream. Applicant further submits the claims show: " ... an additional element applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Here, applicant notes the allegation that the invention pertains to organizing human activity, and specifically, mixing media content with first and second product placements, which are alleged advertising and marketing activities (FOA, pg. 3).  "  The Examiner respectfully disagrees.  Per the Patent Board Decision dated 12/13/2021, the claims are directed to organizing human activity.  Furthermore, there is nothing in the claims that requires “directly selecting, from their own devices, display objects to be inserted into a live media stream.”  The claims just recite receiving a first request.  The limitation of “wherein the first request is generated by the first device based on a selection of a third product from a displayed menu of selectable available objects” is not positively recited and is just intended use and intended result.  There is nothing in the claims that requires that the selecting of a third product by a user from a displayed menu on a first device.  Therefore, the Examiner is not persuaded.  The Examiner suggests positively reciting that step so that the user is actively selecting a third product from a displayed menu on the first device of the user while the media content with the first product is being communicated to the first device.  The Examiner notes that “communicating the media content” is not actually displaying the media content to the user.  It is just transmitting data.  The Examiner suggests amending the communicating steps to displaying.  
On page 10, the Applicant states, “However, applicant has further amended the claims to clarify that the media streams are personally customizable by end-users, via direct interaction with their end-display-devices to select the actual objects they wish to appear within the live media stream (as described above). Applicant respectfully submits that this is clearly an "additional element applying or using the judicial exception in some other meaningful way." Furthermore, applicant respectfully submits this added select their own product placements /I digital objects for replacement in a media stream, as this would generally frustrate the intent of advertisers to begin with. Accordingly, applicant believes the amended claims utterly fail to monopolize the alleged abstract idea of mixing media content with first and second product placements, which points to their eligibility under integration into a practical application. Thus, entry of the amendments and reconsideration of the 35 U.S.C. 101 rejection are respectfully requested.”  The Examiner respectfully disagrees.  As explained in #26 above, there is nothing in the claims that requires the “direct interaction with their end-display devices to select the actual objects they wish to appear within the live media stream”.  As explained above, this is all intended use and intended result.  Therefore, the Examiner is not persuaded.
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Tinsley (US20030041159), which discusses the server retrieving user characteristics and presenting a list of options that are customized to the user’s tastes.  The user can select one of the presented options.
Bove et al "Adding Hyperlinks to Digital Television”, which discusses Hyperlinked videos in which specific objects are made selectable by some form of user interface, and the user’s interactions with these objects modify the presentation of the video and discusses identifying and tracking the objects remains one of the chief difficulties in authoring hyperlinked video by using a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621